UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-8043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY K. JUSTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Joi Elizabeth Peake,
Magistrate Judge. (1:09-cr-00066-JAB-1; 1:12-cv-01031-JAB-JEP)


Submitted:   February 21, 2013             Decided:    February 26, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney K. Justin, Appellant Pro Se. Katie Bagley, Frank Phillip
Cihlar, Gregory Victor Davis, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodney   K.    Justin       seeks       to   appeal     the    magistrate

judge’s order denying his request for certain records pertaining

to    his   28   U.S.C.    § 2255       motion.        This    court    may      exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain    interlocutory         and       collateral    orders,     28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     The order Justin seeks

to    appeal     is   neither       a    final       order     nor     an   appealable

interlocutory or collateral order.                   Accordingly, we dismiss the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              DISMISSED




                                              2